Exhibit 10.01

 

 

 

 

June 4, 2014

 

Securities and Exchange Commision

100 F. Street

Washington, DC 20549

 

Re: Pacific Oil Company

Commission File No. 333-144504

 

We have read the statements that we understand Pacific Oil Company will include
in Item 4.01 of the Form 8-K report it will file regarding the recent change of
auditors. We agree with such statements made regarding our firm.

 

We have no basis to agree or disagree with any other statement made in Item 4.01
of such report.

 

Sincerely,

 

/s/ M&K CPAS, PLLC

 

M&K CPAS, PLLC

 